Matter of McCray v Knipel (2016 NY Slip Op 05714)





Matter of McCray v Knipel


2016 NY Slip Op 05714


Decided on August 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2016-04969	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Joseph McCray, petitioner,
vLawrence Knipel, etc., et al., respondents.


Joseph McCray, East Elmhurst, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Lawrence Knipel.

Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of mandamus to compel the respondent Lawrence Knipel, a Justice of the Supreme Court, Kings County, to vacate an administrative order dated April 20, 2015, requiring the petitioner to seek leave of the court before filing any further motions or commencing any further actions or proceedings in relation to a certain parcel of real property located in Kings County. Application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
ENG, P.J., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court